PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/941,940
Filing Date: 15 Jul 2013
Appellant(s): Mathur, Arpit



__________________
Eunice Chan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 February 2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 5, 7-9, 11, 14, 17, 18, 21, 25, 29-31, and 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claim 3 recites, generating, a first list of recommended content items for the user, wherein the first list is ranked at least based on user preference information of the user; the one or more postings; and for each content item, a corresponding recency weight that is based on an age of the content item; receiving user input requesting modification of an age of a content item in the first list; modifying based on the requested modification of the age of the content item a recency weight for the content item resulting in a modified recency weight; generating a second list of recommended content items wherein the second list comprises recommended content items from the first list that have been re-ranked based on the modified recency weight..
The limitations of as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic computer components. That is, other than reciting “by computing device,” nothing in the claim element precludes the step from practically being performed in the mind or by pen and paper. For example, but for the “by computing device” language, “generating a first list” in the context of this claim encompasses a user thinking that based on different factors such as preference, postings, recency weights based on the age of content items, specific content items should be ranked higher. Also the “generating a second list” in the context of the claim encompasses a user thinking that based on changes to the recency weight of the content items, certain items should be ranked in a different position than before. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim recites as whole  a method of organizing human activity because the claims recites a method that recommends a list of content items to a user, allows the user to provide modifications to the 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine the claims recite additional elements that integrate the judicial exception into a practical application. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including; receiving, by a computer device and from a user device, a request for a content recommendation that is based on a social network interest group of which a user is member; retrieving, by  one or more postings by other members of the interest group, receiving, from the user device, a request to provide one or more content items in the second list; and providing, based on the request, an interface associated with playback of the one or more content items.
The additional elements of analyzing, receiving, retrieving, and providing are recited at a high level of generality and amount to mere data gathering and output, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (i.e. computing device, user device, social network communities, and an interface). Accordingly, the additional elements do not 
Dependent claims 5, 8, 11, 14, 17, 18, 21, 25, 29.31, 33-35, and 38-42 dependent claims recite additional elements such as including, in the second list, an indication that the recommended content items in the first list have been re-ranked; wherein the generating the first list of recommended content items comprises: updating, for a first content item and based on determining that an age associated with the first content item is within a first period of time, a first recency weight; updating, for a second content item and based on determining that an age associated with the second content item is within a second period of time, a second recency weight; and ranking the first content item in the first list based on the first recency weight and ranking the second content item in the first list based on the second recency weight; generate the first list of recommended content items by: applying a time-based rate to a ranking of the recommended content items in the first list; determine one or more interest items of the user; determine activity engaged by the other members and associated with the one or more interest items of the user, wherein the recommended content items in the second list are further ranked based on one or more of user preferences, user interactions, interactions of others within social networks, or interactions of individuals on a global scale.
The additional elements of the dependent claims similar to representative claim 3 are directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation 
Furthermore, the additional elements of the dependent claims do not integrate the abstract idea into a practical application. The additional elements, outputting for display, accessing to the social network, retrieving group activity information are recited at a high level of generality and amount to mere data gathering and output which is a form of insignificant extra-solution activity. Accordingly, the additional elements do not because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements of analyzing, receiving, retrieving, providing, outputting are recited at a high level of generality and amount to mere data gathering and output, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components  (See Elec. Power Grp. v. Alstom S.A., supra. See also see In re Katz, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”). In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, “even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am. Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). 
Considered as an ordered combination, the computer components of instant claimed method add nothing that is not already present when the steps are considered separately. The sequence of data analysis-reception-display-See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). Thus, the claims are patent ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
The analysis above applies to all statutory categories of invention.  Although literally invoking an apparatus, independent claim 9 remain only broadly and generally defined, with the claimed functionality paralleling that of method claim 3. Claims 9 and 36 are rejected for at least similar rationale as discussed above.

(2) Response to Argument
A. Appellant argues that, Claim 3 recites generating a list using a fairly large number of criteria, and considering the various criteria for the various items in the list, and further generating another list based on a modified recency weight, while perhaps possible to be performed mentally, simply is not practical to be done mentally. For example, the claim 3 recites technical details like “one or more postings,” “recommended content items,” “an age of a content item,” “a recency weight for the content item,” “an interface associated with playback of the one or more content items,” which are impractical to be found or replicated within a human mind. The claim also recites the receiving of user input. Moreover, Appellant’s specification at paragraph [42] notes that the list of potential content recommendations could potentially include “thousands of results,” and the claim limitations cannot practically be performed mentally or with the aid of pencil and paper -it would take many hours, many pencils, and much paper, to do this by hand (e.g., it would be too complex, too time-consuming, or too taxing on cognitive resources). Thus, the claimed features cannot recite a mental process.
However, the Examiner respectfully disagrees with Appellant’s arguments. Although the specification describes that “the list of potential content recommendations could potentially include “thousands of results,” this is not reflected in the claim limitations. For instance, as claimed the recommended content items can contain two items in which case, the ranking of the content items can be practically performed mentally. Appellant’s Specification does not provide any details on the complexities of the “age of a content item,” or “a recency weight for the content item.” The specification describes, at [0052]: In step 610, the weighting module may determine a recency modifier to apply to the weight or rank of the content item. In one example, the recency modifier may be determined from a modifier table that associates modifier values with a recency value. Alternatively or additionally, a recency modifier may be generated through a formula or algorithm. For instance, if a news report is less than 1 day old, the recency modifier may be 1.0 while 2-day old news reports may correspond to a recency modifier of 0.95. It would not be impractical for a person to look up a table for the recency weight and rank the content items mentally or with pen and paper.
Appellant argues that the Office Action in its allegation that the claim features recite a method of organizing human activity. See Office Action at 4. Only certain methods of organizing human activity are ineligible, and the 2019 Guidance has identified only a limited number of such ineligible methods (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). See 2019 Guidance at 10. The Office has not identified any of those ineligible methods to demonstrate that the claim is directed to one of them. The Office appears to take the position that as long as a claimed method could be used for the purposes of sales or marketing, even if the method does not actually recite any such sales or marketing behavior, then it is a commercial interaction. See Office Action at 4. Appellant respectfully disagrees. The 2019 Guidance itself requires that the claim be directed to the abstract idea - it is not enough to merely allege that the claimed method could hypothetically be used in some sort of commercial activity. See 2019 Guidance at 12. The claim must be directed to such activity. See id. Here, there are no commercial transactions in the claim and no sales or marketing recited.
However, the Examiner respectfully disagrees with Appellant’s arguments. The determination of claims reciting a method of organizing human activity is based on the claim limitations. For instance, claim 3 as whole recites a method that recommends a list of content items to a user, allows the user to provide modifications to the recommended content items to provide a second list of the content items based on the modifications. This is a method of managing commercial interactions (including, marketing and sales activities).
the features of claim 3 integrate claim 3 into a practical application of an abstract idea because the features of claim 3 “reflect ... an improvement to [a] technical field.” See October 2019 Update at 11-12. The claimed subject matter solves various technical problems as described throughout Appellant’s specification.
The Examiner respectfully disagrees with the Appellant’s arguments. The improvements described in the specification are not to technical improvements but to filtering and sorting the list of recommended content items for a user based on a variety of parameters. The variety of parameters used to rank and re-rank the list of recommended content items merely tie the steps of claims to a particular source of information and involve analysis with different factors thereby simply narrows the abstract idea. Examiner maintains that the features of claim 3 does not integrate the abstract idea into a practical application.
C. Appellant argues that, as discussed above, Appellant’s claim features recite additional elements that reflect an improvement in at least a technological field. For example, the claims address the problem of creating accurate and reliable content recommendations, such as by providing content item recommendations based on social network information and/or other content information sources, ranking content items in a recommendations list based on interactions and attributes for each item, and/or modifying content item weights over time.
Examiner respectfully disagrees with the Appellant. The improvements described in the specification are not to technical improvements but to filtering and 
In response to the Appellant’s contentions that The Office acknowledges that the claims 3, 5, 8, 9, 11, 14, 17, 18, 21, 25, 29-31, 33-35, 36, and 38-42 are allowable in terms of novelty and obviousness but alleges that the claims lack an inventive concept under the Step 2B analysis because the “receiving...; retrieving...; receiving...; and providing”, Examiner points out that:
“The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea"). See MPEP 2106.04 Part I.
Appellant further argues that:
These are meaningful limitations that add more than the alleged abstract idea, because they solve a technical problem with a claimed solution that is necessarily rooted in computer technology. And the record does not include any factual underpinnings that support any conclusions to the contrary. See Berkheimer v. HP, Inc. 881 F.3d 1360 (Fed. Cir, Feb. 8, 2018.). Nor does the record include any evidence that the combination of these additional elements was well-understood, routine, or conventional. See Subject Matter Eligibility: Well-Understood, Routine, Conventional Activity, 1 Slide 16 (“the combination of A and B must be shown to represent well-understood, routine, conventional activity in the pertinent art”). These limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application. The Office Action, however, fails to perform an adequate Step 2B analysis. “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.” MPEP 2106.05. Yet the Office Action merely recites conclusory language without actually considering or addressing the unique, specific ordered combination of features recited in claim 3.
However, the Examiner disagrees with the Appellant. In the Final Office Action mailed 24 July, 2020, Examiner identified the additional elements and evaluated the additional elements to determine whether they amounted to an inventive concept as required in the 2019 PEG. Claim 3 recites additional element of a computing device to receive, retrieve, generate; a user device to receive a request; an interface to display content items. Each of the additional elements (i.e.) is no more than mere instructions to apply the exception using generic computer components. The additional elements presented in the claim are merely recited at a high level of generality (Specification, Paragraph [0027-0029]) and perform generic computer functions such as analyzing, receiving, processing and transmitting information. Considered as an ordered combination, the computer components of instant claimed method add nothing that is not already present when the steps are considered separately. The sequence of data reception-See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission).
Examiner provided court cases to support the conclusion that the additional elements and/or combination of the additional elements is well-understood, routine, conventional activity (Berkheimer, Option B). 
Examiner maintains that the claims are directed to an abstract idea without significantly more. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629   
                                                                                                                                                                                                     /MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires